In a guardianship proceeding pursuant to Mental Hygiene Law article 81, nonparties Edward G. Bailey, Bailey & Sherman, EC., Keishma Smallwood, and Alice Collins appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Queens County (Mayerson, J.), dated September 26, 2011, which, inter alia, denied their motion for leave to renew and reargue the opposition of Edward G. Bailey to the motion of nonparty George Brucker for “reimbursement of legal fee[s]” incurred by him in defending an action entitled Smallwood v Lupoli, commenced in the United States District Court for the Eastern District of New York, under case No. 04-CV-686, which was granted by an order of the same court (Thomas, J.), dated December 28, 2010.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from so much of the order dated November 26, 2011, as denied that branch of the appellants’ motion which was for leave to reargue must be dismissed, as no appeal lies from an order denying reargument. The appeal must otherwise *687be dismissed as academic in light of our determination on a companion appeal (see Matter of Mice D. [LupoliJ, 102 AD3d 685 [2013] [decided herewith]). Dillon, J.P., Balkin, Chambers and Miller, JJ., concur.